This action was brought to recover damages for personal injuries suffered by plaintiff, an electrician employed by the Weld Wire Company, by reason of the negligent starting, by an alleged employee of the defendant, of a certain machine manufactured by the defendant for the Weld Wire Company. By reason of the negligent starting plaintiff’s hands were drawn into the gears of the machine, which was at that time undergoing tests by the defendant and upon which at the same time the wire company, plaintiff’s employer, was doing electrical work. Implicit in the jury’s verdict for $5,000 in favor of the plaintiff are findings supported by the evidence, (1) that the machine was negligently started by an employee of the defendant engaged at the time in defendant’s business, paid by it and subject to its direction, and (2) that the plaintiff was free from contributory negligence. Judgment in favor of the plaintiff entered upon the verdict of a jury and order denying defendant’s motion to set aside the verdict and grant a new trial, unanimously affirmed, with costs. (See Hagen v. American Machine & Foundry Co., 243 App. Div. 625.) Present — Lazansky, P. J., Young, Hagarty, Carswell and Taylor, JJ.